Citation Nr: 0432498	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-22 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right knee disability.

2.  Entitlement to an initial compensable evaluation for a 
left knee disability.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his employer


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from December 1977 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans (VA) Affairs Regional Office (RO) in 
Chicago, Illinois.

In September 2004, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.  In 
conjunction with that Board hearing, the appellant submitted 
additional evidence pertaining to his disability claims.  The 
appellant also waived review of the evidence by the agency of 
original jurisdiction in a letter submitted two weeks later 
by the appellant's representative, and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  69 Fed. Reg. 53807 (Sept. 3, 2004) (to be codified 
at 38 C.F.R. § 20.1304(c)).

The Board notes that the appellant and his representative 
raised the issue of entitlement to secondary service 
connection for a low back disorder, claimed as due to the 
appellant's service-connected bilateral knee and pes planus 
disabilities and by aggravation, during the September 2004 
videoconference hearing.  This constitutes a claim separate 
from the issue presently on appeal here of direct service 
connection for a low back disorder denied by the RO in its 
April 2003 rating decision.  See Harder v. Brown, 5 Vet. App. 
183 (1993).  This secondary service connection issue is 
therefore referred to the RO for appropriate action.

The Board also notes that the appellant has appealed the 
initial rating that was assigned to each knee disability when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating for each knee effective from the 
date service connection was granted.  Consequently, the Board 
will consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the issues 
are as set out on the title page.


FINDINGS OF FACT

1.  The appellant's right and left knee disabilities are 
manifested by complaints of pain, pain on use, giving out, 
and swelling.

2.  There is objective clinical evidence of some joint line 
tenderness; limitation of motion of each knee; no ligamentous 
laxity; negative McMurray signs; and normal radiographic 
studies except for soft tissue calcification.  The current 
diagnosis is patellofemoral pain syndrome in each knee.

3.  The appellant's bilateral foot disability currently is 
manifested by subjective complaints of constant pain, pain on 
use, muscle spasms and foot swelling, and objective medical 
findings of intact heel/toe walk, no use of shoe inserts, 
tenderness under the metatarsal heads, no swelling and no 
abnormal x-ray findings, with no evidence of calluses, 
adduction of the forefoot, pes cavus, or clawfoot, or 
weightbearing on the medial side of the big toe.

4.  The appellant's bilateral foot disability is not 
objectively shown to produce marked deformity, pain on 
manipulation and use accentuated, swelling on use, or 
characteristic callosities.

5.  The appellant was treated on a couple of occasions in 
service for low back pain; the pain was acute and transitory.

6.  The appellant does not currently experience any low back 
disorder that is attributable to his period of military 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 10 
percent for a right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261 (2004); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).

2.  The schedular criteria for an initial evaluation of 10 
percent for a left knee disability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261 (2004); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); (2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2004).

4.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

Disability evaluations are determined by the application of 
a schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence of the present level 
of disability is found in the reports from the VA 
examinations conducted in May 2002, and March 2003, in VA 
outpatient treatment records dated between August 1999 and 
May 2003, in the appellant's September 2004 videoconference 
hearing testimony and in the various written statements 
submitted by the appellant and his representative.

A. Knee claims.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that the noncompensable right 
and left knee ratings at issue in this case have been in 
effect since the day service connection was first in effect.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the noncompensable 
ratings for the knee disabilities in issue to be proper.  The 
issue before the Board then is taken to include whether there 
is any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.

The appellant testified at his September 2004 videoconference 
hearing that the pain in his knees was constant and that his 
knees would lock up approximately three times per week.  See 
Hearing Transcript p. 6.  The appellant also testified that 
the symptoms of pain and locking up were similar in each 
knee.  He said that his motion was very limited.  See Hearing 
Transcript p. 10.

The appellant underwent a VA medical examination in March 
2003; the examiner reviewed the claims file.  The appellant 
reported that he took aspirin for joint pain.  He complained 
of diffuse bilateral knee pain with occasional stiffness, 
rare effusion and giving way.  He denied locking, redness and 
heat of the knee joints.  He said that he did not take any 
specific medication for his knees.  The examiner noted that 
the appellant used no crutches, braces or canes and that he 
walked well.  On physical examination, there was some 
tenderness to palpation along the right medial joint line.  
There was no evidence effusion in either joint.  The 
appellant demonstrated right knee range of motion of zero to 
135 degrees.  He demonstrated left knee range of motion of 
zero to 125 degrees.  He did not demonstrate ligamentous 
laxity.  The McMurray' s sign was negative bilaterally.  No 
fatigability or incoordination was noted on repetitive motion 
of either knee.  Radiographic examination of each knee was 
unremarkable except for soft tissue calcification.  The 
examiner rendered a diagnosis of mild diffuse bilateral knee 
pain consistent with a patellofemoral pain syndrome.

The appellant's bilateral patellofemoral pain syndrome has 
been evaluated by the RO under Diagnostic Code 5257.  Under 
that Diagnostic Code, slight impairment of either knee, 
including recurrent subluxation or lateral instability, will 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

The Board notes that potentially applicable regulations 
contain a number of other provisions relating to the knee 
joint.  Diagnostic Code 5256 provides that favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  A 20 percent evaluation may be 
assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5260, flexion limited to 45 degrees is 
rated as 10 percent disabling.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has slightly less 
than normal range of motion in each knee, but his motion is 
not so limited as to warrant a compensable rating without 
consideration of other factors, such as pain.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

While the appellant has stated that each of his knees locks 
and gives way, there is no recent medical evidence of such 
symptomatology in either knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the right knee or the left knee in either the 
VA medical records or in the report of the VA medical 
examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
and which is expected during flare-ups or with increased use, 
and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no muscle atrophy or 
weakness has been demonstrated and there is no clinical 
evidence of any muscle spasm.  Recent objective medical 
evidence did show findings of limitation of motion and joint 
line tenderness.  In addition, the appellant has made 
consistent complaints of knee pain in both knees as evidenced 
by his post-service complaints of chronic knee pain and the 
VA examination findings of bilateral patellofemoral pain 
syndrome with joint line tenderness that could further limit 
his functional ability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and allowing the appellant the benefit of the 
doubt, the tenderness, the limitation of motion and the 
diagnosis of patellofemoral pain syndrome are findings that 
could limit the appellant's functional ability; they are 
findings that more nearly approximate a finding of limitation 
of flexion in each knee to a compensable level.  Hence, the 
evidence supports a disability evaluation of 10 percent for 
each knee.  The evidence of records supports no more than a 
rating of 10 percent for the left knee pathology and no more 
than a rating of 10 percent for the right knee pathology.

Consideration has been given to assigning a separate rating 
for other function impairment, per the Opinion of the VA 
General Counsel Number 23-97.  See 62 Fed. Reg. 63604 (1997).  
In this case, the medical evidence does not currently 
demonstrate locking, instability, subluxation, or other 
manifestation that would warrant an additional separate 10 
percent rating for either knee.  Thus, the 10 percent rating 
granted for each knee herein is based on the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.  

It is again noted that these ratings are herein assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use and the limitation of 
motion, and the joint line tenderness that have been 
clinically documented.  No subluxation or instability has 
been demonstrated.  X-rays have not confirmed the presence of 
arthritic changes, thus a separate rating under those 
provisions is not indicated.  Further, such separate rating 
would not be warranted in this case where the limitation of 
motion during flare-up and increased use is already 
considered in the rating assigned.

Because this is an appeal from the initial rating for the 
right and left knee disabilities, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability to a degree 
that would support the assignment of a staged rating for 
either knee disability.  The 10 percent ratings are warranted 
from the date service connection was warranted, but no more.

B. Bilateral pes planus

The appellant contends that his bilateral foot disability is 
more severely disabling than the current evaluation reflects.  
He maintains that his bilateral pes planus condition warrants 
an evaluation in excess of the currently assigned 10 percent 
rating.

The appellant testified at his September 2004 Board 
videoconference hearing that he had constant foot pain all 
day and that his feet would swell periodically throughout the 
day.  The appellant further testified that the pain was on 
the sides of both feet, as well as the middle and back.  He 
said that he took Tylenol for the pain two or three times a 
day.  See Hearing Transcript p. 3.  The appellant's employer 
reported observing the appellant in constant pain for which 
he took medication.  The employer stated that the appellant 
moved more slowly than he did, even though they were the same 
age.  See Hearing Transcript p. 4.  The appellant further 
testified that his VA-prescribed shoe inserts did not provide 
any relief and that each foot experienced pretty much the 
same symptoms.  He also said that he had muscle cramping and 
spasms in his feet at least three times per day.  See Hearing 
Transcript p. 10.

Review of the appellant's VA treatment records reveals that 
the appellant, in August 1999, said that he was doing a lot 
of walking.  In November 2000, he complained of bilateral 
foot pain.  On physical examination, there was no pedal 
edema.  Strength was 5/5 and the joint examination was within 
normal limits.  In February 2001, the appellant complained of 
stabbing pains in his shins and toes.  On physical 
examination, there was no pedal edema.  Strength was 5/5 and 
the joint examination was within normal limits.  The arches 
of his feet were flat.  Tenderness was noted at the distal 
insertion of the plantar fascia.  The appellant subsequently 
complained of foot pain in May 2002.  An October 2002 
podiatry clinic note indicates a chief complaint of nails 
that were painful in shoes or on ambulation; the nails were 
debrided.  On physical examination, no contributing 
deformities were noted.  An October 2002 problem list did not 
include pes planus.  In December 2002, the appellant 
underwent a diabetic foot examination; there were no abnormal 
findings.  In February 2003, the appellant was again seen in 
the podiatry clinic for complaints of a nail condition.  He 
reported pain in his arches and said that inserts did not 
help.  In May 2003, the appellant complained of intermittent 
shooting pains in his feet and hands of three months' 
duration.

The appellant underwent a VA foot examination in May 2002; 
the examiner reviewed the claims file.  The appellant 
complained of pain along the arch to the heels bilaterally 
with stiffness and pain on first weightbearing in the 
morning.  He complained of occasional mild swelling of the 
foot and occasional redness over the metatarsal heads 
bilaterally.  He reported pain on standing.  The appellant 
stated that he was intolerant of the shoe inserts and that he 
was not receiving any therapy for his feet.  On physical 
examination, the appellant demonstrated flexible Grade II pes 
planus bilaterally.  There was marked tenderness over the 
plantar ligament insertions at the metatarsal head and 
calcaneal insertions.  There was decreased sensory testing.  
Radiographic examination was unremarkable.  The examiner 
rendered diagnoses that included flexible pes planus and 
plantar fasciitis.

Turning to the rating criteria, there are a number of 
Diagnostic Codes specifically pertaining to the feet.  
Diagnostic Code 5276 pertains to the veteran's service-
connected disability.  It provides that moderate symptoms 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo-achillis, pain on manipulation and 
use of the feet, bilateral or unilateral is to be rated at 10 
percent.  Severe symptoms with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities is to be rated at 20 percent for 
unilateral involvement; bilateral involvement to this degree 
is to be rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  The appellant's bilateral foot disability has 
been assigned a 10 percent evaluation under Diagnostic Code 
5276.

The clinical evidence of record does not show that the 
appellant suffers from any specific foot deformity such as 
hammertoes or high arch clawfoot.  There is no objective 
evidence of marked deformity (pronation, abduction, etc.).  
While there is some evidence of pain on use, along with the 
presence of marked tenderness over the plantar ligament 
insertions, there is no indication of swelling on use or pain 
accentuated on manipulation and use, or callosities 
characteristic of flatfoot.  Therefore, when considering 
whether a higher rating may be assigned under Diagnostic Code 
5276, a higher rating is not warranted.  The preponderance of 
the evidence is against the claim.

C. Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the bilateral foot 
disability and each knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected bilateral foot disability or either of his knee 
disabilities has presented such an unusual or exceptional 
disability picture at any time as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for foot and knee disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any foot disability or knee disability, and he has not 
demonstrated marked interference with employment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the foot or knee disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

II.  Service connection claim

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The appellant testified at his September 2004 Board hearing 
that his back hurt every day.  He also stated that he had had 
low back problems since service.  See Hearing Transcript pp. 
8-10.

Review of the appellant's service medical records reveals 
that the appellant sought medical treatment in February 1980 
for complaints of muscle spasms and tightness after he 
slipped and fell on the ice two weeks earlier.  On physical 
examination, there was point tenderness with limited flexion.  
The clinical impression was low back pain.  Radiographic 
examination revealed a transitional vertebra at the fifth 
lumbar level with complete sacralization of its left 
transverse process.  There was also a spina bifida of that 
transitional vertebra.  The lumbar spine was otherwise 
normal.  The appellant was subsequently seen in October 1980 
for complaints of lower back pain since February 1980.  On 
physical examination, there was point tenderness of the lower 
thoracic and lumbar spine.  The appellant demonstrated 
tightness of his lower back muscles, as well as pain on 
motion.  The clinical impression was L-5 spasm.  Thereafter 
there is no record of any complaints of, or treatment for, 
any low back condition - although the appellant was treated 
for various conditions, including lower extremity complaints, 
during that time.  The appellant underwent a separation 
physical examination in October1981; he did not mention any 
back problem on the associated report of medical history.  On 
physical examination, the appellant's spine/other 
musculoskeletal was rated as normal.

The appellant submitted a VA Form 21-526 in March 1982; he 
did not mention any low back pain or other spinal condition.  
In June 1982, the appellant underwent a VA medical 
examination, but again he did not any low back disorder.  In 
December 1994, the appellant underwent another VA medical 
examination; he did not report any low back pain or disorder.

The next mention of a back problem is found in a June 2001 VA 
outpatient treatment note that states that the appellant had 
hurt his back three years earlier and that the pain had 
returned a month ago.  Outpatient notes dated in January 
2002, May 2002, and September 2002 indicate that the 
appellant underwent a laminectomy and a diskectomy in July 
2001, and that he was being treated for a herniated nucleus 
pulposus with radicular pain.  

A private medical report dated in May 2001 indicates that the 
appellant related a history of pain in the lumbar region for 
about one month.  The appellant said that the pain had 
occurred at his job.  The doctor noted that a 1999 MRI scan 
of the lumbar spine had showed a disc herniation at the L4-L5 
level extending to the left.  A repeat scan accomplished in 
April 2001 demonstrated a much larger disk herniation at that 
level on the left.  The doctor rendered a diagnosis of lumbar 
radiculopathy secondary to a left L4-5 herniated disc.  The 
doctor did not indicate that the condition dated back to 
1980, or that there was any etiological connection to any 
incident of the appellant's service.

The appellant underwent a VA medical examination in March 
2003; the examiner reviewed the claims file and noted that x-
rays of the lumbar spine had shown partial sacralization at 
the L5 level.  The appellant reported lumbar spine surgery in 
2001 for acute low back pain with left lumbar radiculopathy 
and he said that, since then, he had had chronic midline low 
back pain without radiation to the extremities.  He 
complained of morning back stiffness and said that he took 
aspirin for joint pain.  On physical examination, no postural 
defects were noted.  The appellant walked well.  His heel and 
toe walking was intact.  Flexing of the low back produced 
pain in the sacral region with limitation of motion.  There 
were no palpable paraspinous muscle spasms.  The examiner 
rendered a diagnosis of mild residual low back pain, status-
post lumbar laminectomy.  The examiner opined that this low 
back condition was unlikely to be related to the findings of 
muscle spasm back in 1980.  The examiner stated that it was 
much more likely that the appellant herniated a disc with 
lumbar radiculopathy in 2001.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against the appellant's service connection claim.

The appellant contends that he suffered from a chronic low 
back disorder while in service and that he now suffers from 
the same condition.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence of record indicates that the appellant received 
in-service treatment for low back pain in February and 
October of 1980, and that this condition resolved without 
sequelae.  There is no medical evidence of record to 
establish that he suffered any low back disorder that was 
other than acute and transitory.  There is no evidence of 
record that the appellant was treated for any low back 
condition for many years after his separation from service.  
There is no evidence of record to suggest that a chronic low 
back condition existed after the October 1980 finding of an 
L-5 spasm.  The appellant underwent VA examinations in June 
1982, and December 1984, but made no complaints about low 
back pain.  His March 1982 claim for VA benefits did not 
mention any back problem; in fact, the first mention of a 
lumbar spine condition is found in 2001.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, in the absence a showing of a nexus between the 
current disease and the appellant's service, there can be no 
basis for granting the claim.  38 U.S.C.A. §§ 1110, 1131.  
The only competent medical opinion of record on this point 
holds that the appellant's current back condition is not 
related to his low back problem in 1980.  As there is no 
competent evidence of record of any medical opinion 
etiologically linking the appellant's back disorder to 
service, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  In addition, 
since no arthritis was clinically demonstrated within one 
year of the appellant's release from active duty, any 
degenerative changes of the lumbar spine may not be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the written statements of the appellant 
that he suffers from a low back disorder that is causally 
connected to his active service are not probative as there is 
no evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim(s) and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the December 
2002 and June 2003 Statements of the Case (SOC), the RO 
informed the appellant about what the evidence had to show to 
establish entitlement to a higher rating for each disability 
at issue.  The appellant was also notified of the information 
necessary to establish service connection for a low back 
disorder in the June 2003 SOC.  The RO informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain in letters sent to him in April 2002, and 
December 2002.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The RO informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain in letters sent to him in April 2002, and December 
2002.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him.  In February 2002, the appellant informed the RO 
that he had received treatment at VA facilities; the RO 
obtained those records.  In August 2004, the appellant was 
informed via an RO letter that he could submit more evidence 
to the Board; evidence was thereafter submitted in connection 
with the appellant's Board hearing (along with a waiver of RO 
consideration of that evidence).  Therefore, there is no duty 
to assist that was unmet.


ORDER

Entitlement to an initial evaluation of 10 percent for the 
service-connected right knee disability is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent for the 
service-connected left knee disability is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

An evaluation in excess of 10 percent for the bilateral pes 
planus disability is denied.

Service connection for a low back disorder is denied.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



